PER CURIAM:
Amy Schuele and Douglas Schuele appeal the district court’s orders dismissing their complaint without prejudice based on *685failure to serve process and denying their motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Schuele v. Stratia Group, Inc., No. CA-04-2970AMD (D.Md. Feb. 4, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED